STATE OF MINNESOTA
                                                                            I
                                                                          November 17, 2015

                                 IN SUPREME COURT                            Om:c.:OF
                                                                         Arra.I!AJECCJUt'liS
                                        A15-1146


In rePetition for Disciplinary Action against
Alfred Aaron Griffin, a Minnesota Attorney,
Registration No. 0254150.


                                        ORDER

      The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action and a supplementary petition for disciplinary action

alleging that respondent Alfred Aaron Griffin has committed professional misconduct

warranting public discipline-namely, intentionally avoiding service of process, failing

to pay child support obligations, failing to attend court hearings, providing legal advice

while suspended from the practice of law, implying that he had the ability to improperly

influence the Transportation Security Administration, and failing to cooperate in

disciplinary investigations. See Minn. R. Prof. Conduct 5.5(a), 8.1(b), 8.4(d), 8.4(e);

Rule 25, Rules on Lawyers Professional Responsibility (RLPR).

      Respondent waives his rights under Rule 14, RLPR, withdraws his answer to the

petition for disciplinary action, and unconditionally admits the allegations in the petition

for disciplinary action and the supplementary petition for disciplinary action. The parties

jointly recommend that the appropriate discipline is an indefinite suspension with the

requirement to petition for reinstatement.




                                             1
       Several aggravating factors are present in this case. Respondent's misconduct is

aggravated by his prior disciplinary history, which consists of three admonitions, a

private probation, and a 60-day suspension, and which includes the same type of

misconduct respondent has admitted to committing in this case. Respondent committed

some of the misconduct in this case while on disciplinary probation. He also has a

history of failing to follow orders from this court. For example, he failed to take and pass

the professional responsibility portion of the state bar examination, as required by prior

orders of this court suspending and then conditionally reinstating him to the practice of

law. Given these circumstances, we believe a minimum period of time must be included

in respondent's indefinite suspension before he is authorized to petition for reinstatement.

       The court has independently reviewed the file and approves the recommended

disposition in part. We agree that respondent should be indefinitely suspended and that

he must petition for reinstatement. However, respondent will not be allowed to petition

for reinstatement until at least 4 months from the date of this suspension.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Alfred Aaron Griffin 1s indefinitely suspended from the

practice oflaw, effective as of the date of the filing of this order, with no right to petition

for reinstatement until4 months from the date of the filing of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs and

$285 in disbursements pursuant to Rule 24, RLPR.


                                              2
      3.      Respondent may petition for reinstatement pursuant to Rule 18(a)~(d),
RLPR. Reinstatement is conditioned on successful completion of the professional
responsibility portion of the state bar examination and satisfaction of continuing legal
education requirements pursuant to Rule 18(e), RLPR.

      Dated: November 17, 2015                 BY THE COURT:




                                               David R. Stras
                                               Associate Justice




                                           3